Citation Nr: 0620606	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for a 
human immunodeficiency virus (HIV) related illness. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from May 1985 until January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board first considered this appeal in November 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  



FINDING OF FACT

The veteran's HIV related illness is not manifested by AIDS 
with recurrent opportunistic infections or with secondary 
diseases afflicting multiple body systems, or by an HIV 
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for an 
HIV related illness have not been met.  38 U.S.C.A. § 1101, 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.1-4.14, 4.88b, Diagnostic Code 6351 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in September 2001, August 2003, February 2005 
and November 2005.    

The September 2001 letter advised the veteran of what the 
evidence needs to show to substantiate his increased rating 
claim and listed the evidence associated with the claims 
file.  VA informed the veteran that treatment records from 
J.J., M.D. had been requested.  VA requested the veteran send 
any other evidence that may support the claim, including 
statements from doctors, laboratory tests and x-rays, and lay 
statements describing how the disability had worsened.  The 
August 2003 letter requested more information about Dr. L. 
and the hospital where the veteran was treated for colitis so 
VA could obtain these records.  The letter enclosed 
authorizations for release and also provided information 
concerning advocates.  

The February 2005 letter reminded the veteran of VA's duties 
and the veteran's duties.  The letter advised the veteran 
that his application for benefits, service medical records, 
VA treatment records, private treatment records, VA 
examinations, lay statements and other evidence had been 
associated with the claims file.  This letter requested any 
evidence not previously submitted which the veteran wanted to 
be considered in regards to his claim.  

The November 2005 letter advised the veteran his claim had 
been remanded and additional development was being conducted 
by the Appeals Management Center.  The November 2005 letter 
requested information on any additional treatment the veteran 
may have received and any additional evidence in the 
veteran's possession which may substantiate the appeal.  The 
letter informed the veteran he would be scheduled for another 
VA examination.  This letter reminded the veteran of the 
information in the claims file, VA's responsibility to obtain 
federal records and that VA would make reasonable efforts to 
obtain private records.     

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased evaluation is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim is being denied, no effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, the veteran has been afforded VA 
examinations in connection with his claim and provided 
testimony at a Board hearing.  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim.  As such, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.

The Merits of the Claim

Service connection for an HIV related illness was granted by 
a May 2000 rating decision.  At that time, a 30 percent 
disability evaluation was assigned under 38 C.F.R. § 4.88b, 
Diagnostic Code 6351.  In September 2001, the veteran applied 
for an increased evaluation arguing his disability had 
increased in severity and warranted a higher disability 
rating.  Subsequently, the RO increased the rating evaluation 
to 60 percent.  Applicable law mandates that when an 
appellant seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's disability was evaluated under 38 C.F.R. § 
4.88b, Diagnostic Code 6351.  This Diagnostic Code provides 
for a 60 percent evaluation when there are refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or as a minimum rating following development of AIDS-
related opportunistic infection or neoplasm.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6351.  AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; or an HIV-related illness 
with debility and progressive weight loss, without remission, 
or few or brief remissions warrants a 100 percent evaluation. 
Id.  Note 1 after Diagnostic Code 6351 defines approved 
medications as medications prescribed as part of a research 
protocol at an accredited medical institution.  Note 2 allows 
for the separate rating of psychiatric or central nervous 
system manifestations, opportunistic infections, and 
neoplasms if a higher overall evaluation results, but not in 
combination with percentages otherwise assignable above. 

A review of the evidence of record for the appellate period 
reflects the veteran's disorder does not meet the criteria 
for a higher evaluation for his HIV related illness.  
Francisco v. Brown, supra, 57-58.

The veteran underwent a VA examination in April 2000.  The 
examiner noted the veteran had diarrhea.  His weight was 
recorded as stable and was 169 pounds on the date of the 
examination.  The veteran reported having pneumonia three 
times in the past 24 months.  The veteran denied having 
thrush.  The veteran complained of being easily fatigued.  
Physical examination revealed no abnormal lymph nodes, clear 
lungs and no evidence of thrush.  The diagnosis was HIV 
positive with a normal CD4 count and frequent respiratory 
infections, diarrhea and fatigue.    

An April 2000 private medical record reflected the veteran 
was seen for diarrhea.  The impression was suspected low 
grade inflammatory process-rule out parasites.  The 
veteran's weight was recorded as 141 pounds.  A private June 
2000 record documented another bout of bronchitis and 
indicated the veteran had 3-4 episodes over the last 18 
months including at least 2 episodes of low-grade pneumonia.  
Examination during this visit revealed an audible coarse 
wheeze throughout both lung fields, particularly on the left.  
The impression was asthmatic bronchitis, precipitated by 
bacterial infection.  

In January 2001 the veteran was treated at a private facility 
for congestion, a "tickle," chills and a cough.  The 
impression was lower respiratory infection, pending 
pneumonia.  In August 2001 the veteran was seen by a private 
physician for a mildly productive cough and chest congestion.  
The veteran weighed 179 pounds - an appreciable increase from 
the April 2000 weight recordation.  Physical examination 
revealed diffuse post-tussive crackles and wheezes in the 
lungs.  However,  no rales, rhonchi or chirping were 
detected.  There was no lymphadenopathy.  The impression was 
HIV positive, probable stage 3 and pneumonia.  

The veteran had a VA examination to evaluate the severity of 
his disease in October 2001.  The veteran reported he had 
pneumonia four times in the past 24-36 months and had been 
successfully treated with Levaquin.  However, no recurrent 
constitutional symptoms were noted.  Compare 38 C.F.R. § 
4.88B, Diagnostic Code 6351.  The veteran reported having 
loose stools and urgency.  No debility or progressive weight 
loss was found.  While the veteran's diagnosis of AIDS was 
noted, there was no present physical evidence of the disease, 
no HIV related illnesses or neoplasm.  No hairy cell 
leukoplakia, oral candidates or lymphadenopathy were found.  
While the diagnosis was HIV related illness, the veteran was 
also noted to have normal clinical findings and abnormal T-
cell count.  

In September 2002, the veteran presented to the VA medical 
center with chest congestion and a low grade fever.  The 
oropharynx was congested but no lymphadenopathy, wheezing or 
rales were found.  The assessment was bronchitis.  A private 
November 2002 medical record reflected the veteran weighed 
175 pounds and was in no apparent distress.  No preauricular, 
postauricular or submandibular lymphadenopathy was found.  
The lungs were clear and no auxiliary lymphadenopathy or 
supraclavicular lymphadenopathy was noted.  

The assessment was HIV stage 3 with normal CD4, a history of 
pneumonia and intolerance to Crixivan and resistance.  A 
January 2003 VA outpatient treatment record documented chest 
congestion without fever and concluded with a diagnosis of 
bronchitis.  A February 2003 VA clinic note reflected the 
veteran had night sweats.  His weight was described as 
constant and his appetite was good.  The assessment was HIV 
stable, "doing well."  and the plan was to continue the 
same medications.  A May 2003 private hospital record 
revealed the veteran was admitted for what was thought to be 
appendicitis but later was diagnosed as right sided colitis.  

In June 2003 the veteran underwent a VA examination to assess 
the severity of his disability.  The veteran's weight was 
described as stable.  The veteran reported being hospitalized 
for colitis characterized by severe diarrhea and hard crampy 
abdominal pain.  A history of pneumonia four times in past 
four years requiring hospitalization was also recorded.  The 
examiner also noted a history of chronic diarrhea of many 
years duration, lymphadenopathy and anxiety.  The examiner 
indicated the symptoms of colitis had improved but diarrhea 
remained.  Depression, anxiety and short term memory loss 
were noted.  The examiner indicated the veteran continued to 
try to work but was fatigued and was sometimes unable to 
report to work.  A definitive diagnosis of AIDS was 
established with no hairy cell leukoplakia or oral 
candidiasis.  No current lymphadenopathy was present.  The 
final diagnosis was HIV with HIV related illnesses, chronic 
diarrhea, recent colitis, recurrent pneumonia and anxiety and 
depression.

VA outpatient treatment records in October 2003 described the 
veteran's HIV as stable.  A November 2003 VA outpatient 
treatment record diagnosed bronchitis.  The veteran was also 
seen by a private physician in November 2003.  The veteran 
reported his CD4 and viral loads had been stable for some 
time.  The physician noted the veteran weighed 180.5 pounds.  
No lymphadenopathy was found and the heart and lungs were 
clear.  No edema was found on the extremities.  The 
assessment was HIV, stage 3, normal CD4 lymphopenia and a 
history of intolerance to Crixivan.  A history of hepatitis B 
and hypertriglyceridemia were also found.  

A February 2004 VA outpatient treatment record reflected the 
veteran was treated for a recurrent cough and change in 
mucous color.  The assessment was bronchitis, acute 
exacerbation.  An April 2004 VA medical record found no 
opportunistic infections, but reflected complaints of 
diarrhea for 2 days with weight loss.  In May 2004, a private 
medical record diagnosed the veteran with HIV stage 3 and 
pneumonia.  Physical examination revealed decreased breath 
sounds in the right middle and lower lobes with crackles and 
rhonchi.  The veteran reported his last CD4 count was in the 
700s and the viral load was not detectible.  His weight was 
recorded as 173 pounds.  A June 2004 VA medical record 
indicated the veteran had a respiratory infection the 
previous April and was treated with levoflox.  No 
opportunistic infection was noted.  A history of diarrhea, 
pneumonia, night sweats, conjunctivitis and Hepatitis B were 
recorded.  Immunologic response, viral response was excellent 
and HIV was described as stable.  A June 2004 VA primary care 
clinic record documented complaints of diarrhea.  No 
opportunistic infection was noted and the weight was 
unchanged.  

An October 2004 VA infectious disease clinic note recorded 
symptoms of night sweats and diarrhea.  The veteran's energy 
level was described as improving.  The assessment was HIV, 
immunologic response viral response excellent.  

The veteran underwent a VA examination in December 2005.  The 
examiner recorded the veteran had a history of upper 
respiratory infections which frequently ended up in 
pneumonia.  However, the veteran related 2005 was the first 
year when he did not have pneumonia as he was quickly treated 
with antibiotics if he contracted an upper respiratory 
infection.  The veteran informed the physician he had 
progressive diarrhea every day, every bowel movement.  The 
veteran reported self-treatment of the diarrhea by taking 
Imodium and wearing pads. The veteran denied fevers but 
indicated he had night sweats about once or twice per month.  
The examiner noted the veteran's weight had decreased but had 
hovered around 170 for the past 10 years and at present was 
165 pounds.  

The examiner noted the veteran lost his job due to his sexual 
orientation.  However, no other problems with activities of 
daily living were described, with the exception of frequent 
trips to the rest room.  The physical examination found no 
evidence of thrush or lymphadenopathy.  The diagnosis was HIV 
under treatment with diarrhea and some weight loss.  The 
examiner opined the veteran could do some non-strenuous 
activity without difficulty.

During an August 2005 Board hearing, the veteran testified 
his opportunistic infections included bouts of pneumonia, 
herpes simplex and colitis.  He stated he had at least 2 
bouts of pneumonia per year.  The veteran testified his liver 
levels were high and required supplements and asserted high 
liver levels caused more problems for HIV patients than T-
cell counts. 

There can be no doubt that the veteran's disorder is 
seriously debilitating.  However, the preponderance of the 
evidence does not support the assignment of any rating 
greater than that presently assigned.  The evidence of record 
does not indicate recurrent opportunistic infections or 
secondary diseases afflicting multiple systems.  While the 
veteran has had numerous respiratory symptoms, such is 
contemplated within the diagnostic criteria for the currently 
assigned rating as involving "refractory constitutional 
symptoms." The veteran does not have recurrent opportunistic 
infections, that would support the assignment of a 100 
percent rating.  
Instead, the veteran's primary symptomatology associated with 
HIV-related illness is comprised of recurrent diarrhea.  

As indicated above, the veteran's HIV- related illness was 
described as stable and was responding well to the medical 
regiment. The veteran's immunologic and viral response was 
described as excellent and high CD4 counts were documented.  

Records concerning the veteran's weight also fail to 
demonstrate progressive weight loss without remission, or few 
or brief remissions.  While there has been some slight weight 
loss, the majority of the records characterize the veteran's 
weight as stable.  The evidence of record reflects the 
veteran's weight has fluctuated over the years but has 
generally been around 170 pounds since 2000.  Thus, while 
there have been periods when the veteran has lost some 
weight, the weight loss can not be described as debilitating 
and records reflect the veteran had a history of gaining and 
losing weight.

Although the veteran has provided evidence and testimony 
concerning his elevated liver levels, no opportunistic 
infection or debility from the increased liver levels was 
found and therefore the evidence is not probative for rating 
purposes.  While the veteran testified he had Herpes Simplex, 
the veteran has also advised VA in  his March 2004 
substantive appeal that he had never been tested for Herpes 
Simplex but had been self-treating for this condition.  

The veteran is not a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Because there is no competent medical evidence 
containing a diagnosis of Herpes Simplex, this condition was 
also not taken into consideration for rating purposes.  

The Board notes the veteran is already in receipt of a 
separate rating for his psychological symptoms and the record 
lacks competent medical evidence of other central nervous 
system manifestations or opportunistic infections which could 
be separated out to result in a higher overall rating 
pursuant to Note 2 of Diagnostic Code 6351.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral of this case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

The Board finds the preponderance of the evidence is against 
a claim for an increased evaluation for an HIV related 
illness.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for an HIV related 
illness is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


